Citation Nr: 1824001	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  08-05 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board most recently remanded this issue for additional development in September 2017.

The Veteran testified before the undersigned Veterans Law Judge in a January 2011 Travel Board Hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

Although he does not meet the percentage criteria for a schedular TDIU evaluation, the probative evidence of record establishes that the Veteran's service-connected DDD with IVDS has substantially interfered with his employment and he cannot secure or follow a substantially gainful occupation consistent with his education and occupational experience, without regard to nonservice-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis have been met from August 2009.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 3.400, 4.1, 4.3 4.16(b), 4.18, 4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is unable to obtain and maintain substantially gainful employment due to his service-connected DDD and related neurological dysfunction.  The Board agrees, and grants a TDIU on an extraschedular basis.

The Veteran is service connected for DDD with IVDS rated as 40 percent disabling, sciatica of the right lower extremity rated as 10 percent disabling, sciatica of the left lower extremity rated 10 percent disabling, and non-compensable arthritis of the right radial head.  His combined rating is 50 percent.  In light of these evaluations, the Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).

Applicable regulations permit extraschedular ratings where the schedular ratings are inadequate to compensate a Veteran for a loss in his ability to earn money due to his service-connected disabilities.  See 38 C.F.R. § 3.321(b)(1).  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  The Board itself cannot assign an extraschedular rating in the first instance.  See Thun v. Shinseki, 572 F.3d 1366 (2009).  However, if the Director, Compensation and Pension Service (the Director), has already determined that an extraschedular evaluation is not warranted, then the Board may assign an extraschedular TDIU.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. at 96-7 (1996).  

The Board remanded the issue of entitlement to an extraschedular TDIU in September 2017.  This issue was referred to the Director, who determined that an extraschedular TDIU was not warranted in January 2018.  With that determination made, the Board now has the power to decide to assign or to deny an extraschedular TDIU.  See Anderson, 22 Vet. App. at 427-8.

The Board concludes that an extraschedular TDIU is proper here.  The Veteran did not complete high school, and his employment was limited to full-time work as an automated publisher from January 1984 to August 2009.  He has not been employed since leaving that position.

The probative evidence of record demonstrates that the Veteran's service-connected DDD with IVDS markedly interferes with the Veteran's employment.  A March 2017 VA examination noted significant functional impairment due to the Veteran's DDD.  He could sit for only short periods of time with frequent changes in position, could not lift and carry ten pounds, could walk for a maximum of one hour, could not stoop, and required a handheld assistive device for all terrain.  A March 2009 buddy statement noted that the Veteran's service-connected DDD with IVDS significantly limited the Veteran's ability to perform manual labor, and interfered with the Veteran's ability to service the printing machines.  Social Security Administration disability benefits were awarded based on his low back disability.

The Board notes that the negative decision from the Director was based on the conclusion that physical occupational activity was limited but not "impossible."  She suggested that sedentary employment was feasible.  She added that there the Veteran suffered from several non-service connected disabilities. 

The Compensation Service's decision is, at this point, nonbinding on the Board. The Board reviews the entirety of the Director's decision de novo, and is thus authorized to assign an extraschedular rating when appropriate. See, e.g., Kuppamala v. McDonald, 27 Vet. App. 447, 458 (2015).  On this basis, the Board finds that the evidence, after resolving all reasonable doubt in the Veteran's favor, establishes that he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities in light of his education, training and work experience as a physical laborer.  See Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014) (TDIU is based on individual circumstances); Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Emphasis is placed on the fact that the Veteran had a 25-year history of working as a physical laborer and that he had a 10th grade eduction without no known training.  All three factors would seem to preclude sedentary as well as physical employment.  Thus, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).




ORDER

A TDIU on an extraschedular basis is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


